        Case 1:10-cr-00228-LTS Document 1516-1 Filed 12/19/18 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                      :
UNITED STATES OF AMERICA              :
                                      :
            -v.-                      :                        FINAL ORDER OF FORFEITURE
                                      :
GEORGE PEREZ,                         :                        S10 10 Cr. 228 (LTS)
                                      :
                                      :
                 Defendant.           :
                                      :
------------------------------------- X
               WHEREAS, on or about May 29, 2015, the Court entered a Amended Consent

Preliminary Order of Forfeiture as to Specific Property/Money Judgment (the “Preliminary Order

of Forfeiture”) (D.E. 1352), which ordered the forfeiture to the United States of all right, title and

interest of GEORGE PEREZ (the “Defendant”), in the following property:

                   a) $3,765.76 on deposit in JP Morgan Chase Bank (formerly Washington
                      Mutual Bank) account number 936-36500-5 held in the name of George and
                      Jeanette Perez (the “6005 Washington Mutual Funds”);

                   b) $735.26 deposit in JP Morgan Chase Bank Account Number 039-495676
                      held in the name of George Perez (the “5676 Chase Funds”);

                   c) $3,067.96 on deposit in JP Morgan Chase Bank (Formerly Washington
                      Mutual Bank) Account number 936-35601-3 held in the name of George
                      and Jeanette Perez (the “6013 Washington Mutual Funds”);

(a – c collectively, the “Specific Property”);

               WHEREAS, the Preliminary Order of Forfeiture directed the United States to

publish, for at least thirty (30) consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States= intent to dispose of the Specific Property, and the requirement that any

person asserting a legal interest in the Specific Property must file a petition with the Court in

accordance with the requirements of Title 21, United States Code, Sections 853(n)(2) and (3). The

Preliminary Order of Forfeiture further stated that the United States should, to the extent
         Case 1:10-cr-00228-LTS Document 1516-1 Filed 12/19/18 Page 2 of 3



practicable, provide direct written notice to any person known to have an alleged interest in the

Specific Property and as a substitute for published notice as to those persons so notified;

               WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule

32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require

publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific

Property before the United States can have clear title to the Specific Property;

               WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose

of the Specific Property was posted on an official government internet site (www.forfeiture.gov)

beginning on October 18, 2018, for thirty (30) consecutive days, through November 16, 2018,

pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and Maritime Claims

and Asset Forfeiture Actions and proof of such publication was filed with the Clerk of the Court

on December 19, 2018 (D.E. 1514);

               WHEREAS, thirty (30) days have expired since final publication of the Notice of

Forfeiture and no petitions or claims to contest the forfeiture of the Specific Property have been

filed;

               WHEREAS, the Defendant and his wife, Jeanette Perez, are the only people and/or

entity known by the Government to have a potential interest in the Specific Property;

               WHEREAS, consistent with the terms of the the Preliminary Order of Forfeiture,

Jeanette Perez consented to the forfeiture of the Specific Property; and

               WHEREAS, pursuant to Title 21, United States Code, Section 853(n)(7), the

United States shall have clear title to any forfeited property if no petitions for a hearing to contest



                                                  2
        Case 1:10-cr-00228-LTS Document 1516-1 Filed 12/19/18 Page 3 of 3



the forfeiture have been filed within thirty (30) days of final publication of notice of forfeiture as

set forth in Title 21, United States Code, Section 853(n)(2);

               NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

               1.      All right, title and interest in the Specific Property is hereby forfeited and

vested in the United States of America, and shall be disposed of according to law.

               2.      Pursuant to Title 21, United States Code, Section 853(n)(7) the United

States of America shall and is hereby deemed to have clear title to the Specific Property.

               3.      The United States Marshals Service (or its designee) shall take possession

of the Specific Property and dispose of the same according to law, in accordance with Title 21,

United States Code, Section 853(h).

               4.      The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, United States Attorney’s Office,

Southern District of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
       December ______, 2018
                                                      SO ORDERED:

                                                      ____________________________________
                                                      HONORABLE LAURA TAYLOR SWAIN
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
